Case 4:16-cv-01670 Document 347 * Filed on 03/26/21 in FXSD. Page 1 of 48

IN THE UNITED STATES DISTRICT COURT
_ FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DHI GROUP, INC. F/K/A DICE
HOLDINGS, INC. AND
RIGZONE.COM, INC,,

Plaintiffs, .

ve Civil Action No. 16-1670°
DAVID W. KENT, JR., | |
Defendant.

 

 

Jury Instructions

You have heard the evidence in this case. I will now instruct you on

the law that you must apply. It is your duty to follow the law as I give it to:

you. On the other hand, you the jury are the judges of the facts. Do not

consider any statement that I have made in the course of trial or make in

these instructions as an indication that I have any opinion about the facts of _

this case.

After I instruct you on-the law, the attorneys will have anopportunity

to make their closing arguments. Statements and arguments of the attorneys
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 2 of 48

are not evidence and are not instructions on the law. They are intended only
to assist the jury in understanding the evidence and the parties’ contentions.

Do not let bias, prejudice or sympathy ‘play any part in your
deliberations. A corporation and all other persons are equal before the law
and must be treated as equals in a court of justice.

Answer each question from the facts as you find them. Do not decide
who you think should win and then answer the questions accordingly. Your
answers and your verdict must be unanimous.

IL General Instructions

A. Burden of Proof

Unless otherwise instructed, you must answer all questions from a~
preponderance of the evidence. By this is meant the greater weight and

degree of credible evidence before you. In other words, a preponderance of |

the evidence just means the amount of evidence that persuades you that a
claim is more likely so than not so.

In determining whether any fact has been proved by a preponderance
of the evidence in the case, you may, unless otherwise instructed, consider

the testimony of all witnesses, regardless of who may have called them, and

A
Case 4:16-cv-01670 Document 377 ‘Filed on 03/26/21 in TXSD_ Page 3 of 48

all exhibits received in evidence, regardless of who may have produced
them.

B. Calling Witnesses

The law does not require any party to call as witnesses all persons who
may have been present at any time or place involved in the case, or who may
appear to have some knowledge of the matters in issue at this trial. Nor does
the law require any party to produce as exhibits all papers and things
mentioned in the evidence in the case.

C. Objections and Rulings of the Court

During the course of the trial, you may have heard counsel make
objections to evidence. It is the duty of the attorneys on each side of a case to
object when the other side offers testimony or other evidence which the
attorney believes is not properly admissible. You should not draw any
inference against an attorney or the attorney’s client becuse that attorney
has made an objection.

If I overruled an objection and permitted evidence to be admitted over
the objection, my ruling on any objection is not, and should not be.

considered by you to be, any indication of an opinion by me regarding the
¥

Case 4:16-cv-01670 Document 347 Filed on 03/26/21 in TXSD -Page 4 of 48 .

weight, effect, or probative value of such evidence. You are the sole judges
of the credibility of all witnesses and the weight and effect of the evidence.

| If I sustained an objection to a question or to the introduction of other
evidence, you must disregard the question entirely and may draw no
inference from the wording of the question, nor speculate regarding what
the witness might have said if the witness had been permitted to answer or
regarding the content of any document not admitted.

D. Witness Testimony

In determining the weight to give to the testimony of a witness, you
should ask yourself whether there was evidence tending to prove that the
witness testified falsely about some important fact, or whether there was —
evidence that at some other time the witness said or did something, or failed
to say or do something, which was different from the testimony the witness —
gave before you during the trial.

You should keep in mind, of course, that a simple mistake by a witness
does not necessarily mean that the witness was not telling the truth as he or
she remembers it, because people may forget some things or remember other
things inaccurately. So, if a witness has made a misstatement, you need to

‘consider whether that misstatement was an intentional falsehood or simply
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 5 of 48

an innocent lapse of memory; and the significance of that may depend on
whether it has to do with an important fact or with only an unimportant
detail.

E. Expert Witnesses

When knowledge of technical subject matter may be helpful to the

jury, a person who has special training or experience in that technical field

is permitted to state his or her opinion on those technical matters. However, "

you are not required to accept that opinion. As with any other witness, it is
up to you to decide whether to rely on it.

F. Consideration of the Evidence

4@

While you should consider only the evidence in this case, you are —

permitted to draw such reasonable inferences from the testimony, exhibits,
stipulated facts, and judicially noticed facts as you feel are justified in the

light of common experience. In other words, you may make deductions and

reach conclusions that reason and common sense lead you to draw fromthe | -

facts that have been established by the testimony and evidence in the case.
The testimony of a single witness may be sufficient to prove any fact,
even if a greater number of witnesses may have testified to the contrary, if

after considering all the other evidence you believe that single witness.
Case 4:16-cv-01670 Document 377 Fildd on 03/26/21.in TXSD Page 6 of 48

There are two types of evidence that you may consider in properly
finding the truth as to the facts in the case. One is direct eividence—such as
testimony of an eyewitness. The other is indirect or | circumstantial
evidence —the proof of a chain of circumstances that indicates the existence
or nonexistence of certain other facts: As a general rule, the law makes no
distinction between direct and circumstantial evidence, but simply requires
that you find the facts from a preponderance of all the evidence, both direct
and circumstantial.

G. Juror Notes

Any notes that you have taken during this trial are only -aids. to
memory. If -your memory should differ from your notes, then you should
rely on your memory and not on the notes. The notes are not evidence. A
juror who has not taken notes should rely on. his or her independent
recollection of the evidence and should not be unduly influenced by the
notes of other jurors. Notes are not entitled to any greater weight than the —
recollection or impression of each juror about the testimony.

If. Cautionary. Instruction on Damages

You should not interpret the fact that I have given instructions about

damages as an indication in any way that I believe that damages should be
b

Case 4:16-cv-01670 Document 377 Filed on 03/26/21 inTXSD Page 7 of 48

awarded in this case. It is your task first to decide whether a party is liable. I
am instructing you on damages only so that you will have guidance in the ©
event you decide that a party is liable and. that damages therefore could be
awarded against that party.

In answering questions about damages, | answer each question
separately. Do not increase or reduce the amount in one answer because of
your answer to any other question about damages. Do not speculate about
what any party’s ultimate recovery may or may not be. Any recovery will be :
determined by the court when it applies the law: to your answers at the time
of judgment.

Il. Instructionson Deliberations |

It is your sworn duty as jurors fo discuss the case with one another in
an effort to reach agreement if you can do so. Each of you must decide the
case for yourself, but only after full consideration of the evidence with the
other members of the jury. While you are discussing the case, do not hesitate |
to re-examine your own “opinion and change your mind if you become.
convinced that you are wrong. However, do not give up your honest beliefs

solely because the others think differently, or merely to finish the case.
Case 4:16-cv-01670 Document 377: Filed on 03/26/21 in TXSD Page 8 of 48 -

Remember that in a very real way you are judges — judges of the facts.
Your only interest is to seek the truth from the evidence in the case.

You may not use t#relectronic means to investigate or communicate
about the case because it is important that you decide this case based solely
on the evidence presented. in this courtroom. Information on the internet or
available through social media might be wrong, incomplete, or inaccurate.
You are only permitted to discuss the case with your fellow jurors during
deliberations because they have seen and heard the same evidence you have.
In our judicial system, it is important that you are not influenced by anything

or anyone outside of this courtroom. Otherwise, your decision may be based

on information known only by you and not your fellow jurors or the parties.

in the case. This would unfairly and adversely impact the judicial process.

IV. No Risk of Double Recovery.

You have heard some discussion of criminal restitution being paid in
this case. The Court will make a determination after a damages finding, if
any, how the payment of criminal restitution may reduce any award of
damages. Accordingly, there is no risk that Plairitiffs will recover for the
same injury twice. You are instructed not to consider the payment of

criminal restitution when evaluating any questions related to damages.
%

Case 4:16-ev-01670 Document 377 Filed on 03/26/21 in TXSD’: Page 9 of 48 »

Definitions
“Rigzone” means Rigzone.com, Inc.
“DHT” means DHI Gtoup, Ine.
“David Kent” means David W. Kent, Jr.

PrP Ye NY

“Oilpro” means Single Integrated Operations Portal, Inc., doing |
business as Oilpro-and Oilpro.com.

5. “Plaintiffs” means DHI and Rigzone. |

ao
Casé 4:16-cv:01670 Document 377 Filed on-03/26/21 in TXSD Page 10.0f 48,”

CLAIMS AGAINST DAVID KENT

Question la
(Trade Secret Ownership)

Did Rigzone own a trade secret in the resumes in Rigzone’s resume:

database?

“Trade secret” means. information, including a formula, pattern,
compilation, program, device, method, technique, process, financial data, or
list of actual or potential customers or suppliers that—

e derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by |
proper means by, other persons who can obtain economic value —
from its disclosure or use; and

e is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.

Answer “Yes” or “No.”

Answer: _ TES

10

 

aoe
Case 4:16-cv-01670 Document 377 Filet on 03/26/21 in TXSD Page 11 of 48

If you answered “Yes” to Question 1a, then answer the following question.
- Otherwise, do not answer the following question.

Question Ib
(Trade Secret Misappropriation)

Did David Kent misappropriate Rigzone’s trade secret?
To find misappropriation of a trade secret, you must find that David
Kent—

e Acquired the trade secret, and that David Kent knew or had reason ~
to know that the trade secret was acquired by improper means; or

e Disclosed or used the trade secret without Plaintiffs’ express or
implied consent, and that David Kent.used improper means to
acquire knowledge of the trade secret; or - |

e Disclosed or used the trade secret without Plaintiffs’ express or
implied consent, and that David: Kent,. at the time of the disclosure
or use, knew or had reason.to know that his knowledge of the trade .
secret was acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use.

An employee may use general knowledge, skills, and experience |

obtained through previous employment to compete with the former

employer. A former employee, however, may not use confidential or

11
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD - Page 12 of.48

“ :

proprietary information acquired during the employment relationship ina /
manner adverse to his or her former employer.

“Improper means” include theft; mistepresentation; breach or
inducement of a breach of .a duty to maintain secrecy, to limit use, or to

prohibit discovery of a trade secret.

Answer “Yes” or “No.”

Answer: 16S

12
Case 4:16-cv-01670 Document 377° Filed on 03/26/21 in TXSD - Page 13 of 48 -

If you answered “Yes” to Question 1b, then answer the following question.
Otherwise, do not answer the following question.

.  Questionic .§ --
(Trade Secret Damages)

What sum of money, if any, if paid now in cash, would fairly and
reasonably compensate Rigzone for its damages, if any, proximately caused .
by the misappropriation, if any?

“Proximate cause” means a cause that was a substantial factor in
bringing about an event, and without which cause such event would not
have occurred. In order to be a proximate cause, the act or ‘omission
complained of must:be such that a person using. the degree of care required |
of him or her would have foreseen that the event, or similar event, might
reasonably result therefrom. There may be more than one proximate cause - |
of an event.

Consider the following clemenis of damages, if any, and none other.

Do not add any amount for interest on damages, if any.

13
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD ‘Page 14 of 48. ~

(a) The value that a reasonably prudent investor would have paid
for the trade secret.
Answer in dollars and cents, ifany.
Answer: $ 40 03,036, Fo

(b) The value of the benefits, profits, or advantages gained by David -

Kent.

Answer in dollars and cents, if any.

Answer: $  @

14
Case 4:16-cv-01670 Document 377 . Filed on 03/26/21 in TXSD Page 15 of 48

If you answered “Yes” to Question 1b, then answer the following question.
Otherwise, do not answer the following question.

/ QO uestion 1d
(Willful and Malicious Misappropriation)

Do you find by clear and convincing evidence that the harm to Rigzone
resulted from the willful and malicious misapptopriation of trade secrets by
David Kent?

“Clear and convincing evidence” means the measure or degree of a
proof that produces a firm belief or conviction of the truth of the allegations

sought to be established.

Answer “Yes” or “No.”

Answer: NO.

15

GL,
Case 4:16-cv-01670 Document 377 Fileti on 03/26/21 in TXSD Page 16 of 48. .

If you answered “Yes” to Question 1d, then answer the following question.
Otherwise, do not answer the following question. —

| (Exemplary Damages)

What sum of money, if any, if paid now in cash, should be assessed
against David Kent and awarded to Rigzone as exemplary damages, if any,
for the conduct found in response to Question 1d?

“Exemplary damages” means an amount: that you may in your —
discretion award as a penalty or by way of punishment. -

Factors to consider in awarding exemplary damages, if any, are— |

e The nature of the wrong. .
e The character of the conduct involved.
e The degree of culpability of David Kent.
e The situation and sensibilities of the parties concerned.
e The extent to which David Kent’s conduct offends a public sense
of justice and propriety.
Answer in dollars and cents, if any.

Answer: $

16
Case 4:16-cv-01670 Document 377 Filet) on 03/26/21 in TXSD Page 17 of 48°

Question 2a

(Breach of Fiduciary Duty)

Did David Kent breach his fiduciary duty to Rigzone by. using.

confidential information he acquired during his employment at

Rigzone.com in a manner that was adverse to Rigzone?

Following his employment, an ex-employee has a fiduciary duty that |

forbids the employee from using confidential information acquired during |

the relationship in a manner adverse to the employer.

Answer “Yes” or “No.”

Answer: ES -

17
Case 4:16-cv-01670 Document 377 ‘Filed on 03/26/21 inTXSD Page 18 of 48. .

If you answered “Yes” to Question 2a, then answer the following question.
Otherwise, do not answer the following question.

. Question 2b
(Fiduciary Duty Damages)

mt
e-

What sum of money, if paid now in cash, would fairly and reasonably

compensate Rigzone for its damages, if any, that were proximately caused

by the condtict found in Question 2a?

“Proximate cause” means a cause that was a substantial factor in ©

bringing about an event, and without which cause such event would not :

have occurred. In order to be a proximate cause, the act. or omission -

complained of must be such that a person using the degree of care required

of him or her would have foreseen that the event, or similar event, might

reasonably result therefrom. There may: be more than one proximate cause ~

of an event.

Consider the following elements of damages, if any, and none other.

Lost profits that were a natural, probable, and foreseeable consequence .

of David Kent's failure to comply.

Answer in dollars and cents, if any.

Answer: §$ D

18
Case 4:16-cv-01670 Document 377 ’ Filed on 03/26/21 in TXSD_ Page 19 of 48

(RICO Liability)

Did David Kent operate or manage an interest in an enterprise throu gh
a pattern of racketeering activity?

Answer “Yes ” or “No.”
Answer: _16S

Plaintiffs assert a claitn against David Kent for allegedly violating the
Racketeer Influenced and Corrupt Organizations Act, commonly known as
“RICO.”

Although RICO uses the term “racketeer,” “racketeering,” | and
“corrupt organizations,” Congress did not mean that Plaintiffs must prove 7
that David Kent is a “racketeer” or a member of what is commonly referred
to as “organized crime” in order to recover damages.

To show that David Kent violated RICO, Plaintiffs must prove each of
the following four facts by a preponderance of the evidence:

First, you must find the existence of an enterprise.

Second, you must find that David Kent was employed by or associated

with the alleged enterprise.

19
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 20 of 48

Third, you must find that David Kent participated, either directly or
indirectly, in the conduct of the affairs of the enterprise.
Fourth, you must firid that David Kent participated through a pattern

of racketeering activity.

Now I'll provide you with some additional instructions to apply as

you consider the facts that Plaintiffs must prove.
For the first element, Plaintiffs must prove the existence of an

enterprise.

An “enterprise” may consist of an individual, partnership, -

corporation, association, or other legal entity.

An “enterprise” doesn’t have to be a legal entity. It can be an

association of persons or entities. The association between the enterprise's

‘members might be loose or informal. But the enterprise must have at least a

purpose, relationships among those associated with the enterprise, and a

duration sufficient to permit those associates to pursue the enterprise's |

purpose.

In this case, the enterprise is alleged to be Oilpro and its employees.
For the second element, Plaintiffs must prove that David Kent was

employed by or associated with the alleged enterprise. The requirement that

20
Case 4:16-cv-01670 Document 377 -Filed:on 03/26/21 in TXSD Page 21 of 48 -

«

David Kent be “employed by or associated with” the enterprise means he

must have some minimal association with the alleged enterprise. David Kent -

must know something about the alleged. enterprise’s activities as they relate

to the racketeering activities.

For the third element, Plaintiffs must also prove by a preponderance

of the evidence that David Kent “ participated, directly or indirectly, in the

conduct of the affairs of the enterprise.” To prove this, Plaintiffs must show .

that David Kent actively conducted or participated in conducting the affairs |

of the alleged enterprise through a pattern of racketeering activity. David

Kent doesn’t need to participate in, or be aware of, all of the enterprise’s

activities. It’s sufficient if David Kent conducted or participated in the

conduct of some of the enterprise’s activities through a pattern of . .

racketeering activity.

For the fourth ‘element, Plaintiffs must prove that David . Kent

participated in the conduct of the enterprise's affairs through a pattern of -
racketeering activity. “Racketeering activity” is an act that violates the

federal wire fraud statute. Ill explain the law about this statute to help you

determine whether Plaintiffs proved by a preponderance of the evidence

21
Case 4:16-cv-01670 Document 377 Filed-on 03/26/21 in TXSD ‘Page. 22 of 48

that David Kent violated this statute. An act of “racketeering activity” is also |
called a “predicate act.” |

A “pattern of racketeering activity” means that David Kent committed
at least two distinct acts of wire fraud. But by itself, proof of twoormoreacts
of wire fraud doesn’t establish a pattern under RICO.

In order to establish that wire fraud has been committed for the:

purpose of this case, Plaintiffs must show by a preponderance of the -

evidence:
e That David Kent knowingly devised a scheme to defraud, that is, a
scheme to defraud Plaintiffs by:

1. Using the internet to copy resumes from Rigzone’s resume
database; or

2. Using the. internet to repeatedly access Rigzone’ S Google .
Analytics Data; or |

3. Using the internet to email DHI representatives about the
growth and finances of Oilpro so as to induce DHI to.
purchase Oilpro; and

e That the scheme to defraud employed "false material —

misrepresentations or pretenses; and

e That David Kent acted with the specific intent to defraud.

22
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 23 of 48 -.

A “scheme to defraud” means any plan, pattern, or course of action -
intended to deprive another of money or property or bring about some ~
financial gain to the person engaged in the scheme. The scheme need not.» |

~ actually succeed in defrauding anyone. -

A “specific intent to defraud” means a conscious, knowing intent to

deceive or cheat someone.
A representation or pretense is “false” if it is known to be untrue or is 7
made with reckless indifference as to its truth or falsity. A representation or
pretense would also be “false” if it constitutes a half truth, or effectively
omits or conceals a material fact, provided it is made with the intent to.
defraud.
A representation. or pretense is “material” if it has a natural tendency ~-
to influence, or is capable of influencing, the decision of the person or entity .

to which it is addressed.

It is not necessary that Plaintiffs prove all of the details concerning the Sees

precise nature and purpose of the scheme. It:is also not- necessary that
Plaintiffs prove that the information in the emails David Kent sent to
representatives of DHI was itself false or fraudulent, or that the use of the

internet was intended as the specific or exclusive means of accomplishing _

23
' Case 4:16-cv-01670 Document 377. Filed on 03/26/21 in TXSD . Page 24 of 48 . - oe

the alleged fraud. ‘What must be proved is that David Kent's use of the
internet was closely related to the scheme because David Kent used the _
internet in an attempt to execute or carry out the scheme.

Each separate use of the internet in furtherance.of a scheme to defraud
by means of false or fratidulent pretenses, or false -or fraudulent —.
representations constitutes a separate offense.

To prove'a pattern of predicate acts, Plaintiffs must show that the acts
were related to one another and to the enterprise. Two.or more acts of
racketeering activity that aren’t related don’t establish a pattern of’
racketeering activity under RICO. Predicate acts are “telated” to one another
if they have the same or similar purposes, results, participants, victims, or Oo
methods. Predicate acts aré also related if they have common distinguishing .
characteristics and aren’t isolated events.

To be related, the predicate acts don’t have to be the same kind of acts.
For example; the acts may comprise different kinds of wire fraud.

To make up a patter of racketeering activity, David Kent's alleged
acts of wire fraud ‘must demonstrate ‘continuity. Continuity can be
demonstrated in two basic ways. The first is to demonstrate related acts:of

wire fraud extending over a substantial period of time. The second is to show -_

24
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 250f48

conduct that doesn’t occur over a substantial period of time but, by its

nature, is likely to be repeated into the future.

~ Again, “ racketeering activity” means an act that violates the wire fraud

statute. But you can’ t consider just any racketeering act David Kent allegedly
committed in violation of one of these statutes as bearing on whether David |
Kent has committed two or more predicate acts as a'pattern of racketeering _
activity. To determine if there is a pattern of racketeering activity, you must
consider only those specific racketeering acts Plaintiffs allege against David
Kent. And you can’t find that David Kent engaged in a “pattern of
racketeering activity’ ’ unless you unanimously agree onwhich of the alleged |
predicate acts, if any, make up the pattern. |

So it’s insufficient if you don’t. all agree to the finding of what two ot
more predicate acts David Kent committed. Some of you dan’ find that the. |
predicate acts are A, B, and C and the rest of you find that the predicate acts .
are X, Y, and B. Put another way, you can’t find that David Kent has engaged 7
in a pattern of racketeering activity unless you find (1): a “pattern” of
predicate acts, and (2) that Plaintiffs have proved by a preponderance of the
evidence that David Kent committed each of the two or more predicate acts

that you find make up that pattern.

25
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 26 of 48

A person doesn’t violate RICO just by associating. with or being — -
employed by an otherwise lawful enterprise if others conduct the _
enterprise's affairs through a pattern of racketeering activity in which the

person isn’t personally engaged.

26
Case 4:16-cv-01670 Document 377 ; Filed on-03/26/21 in TXSD Page 27 of 48

If you answered “Yes” to. Question 3a, then answer the following question.
Otherwise, do not answer the following question.

Question 3b |
(RICO Damages)

What is the amount of damages, if any, that you find was proximately -
caused by David Kent's copying. of resumes from Rigzorie’s resume
database?

If you find that David Kent violated RICO, you must decide whether .
that violation caused an injury to Plaintiffs. The damages that Plaintiffs thay .
recover are those caused by the predicate acts constituting the pattern of
racketeering activity if they injure Plaintiffs or their buisiness ot property. It
isn’t necessary that every predicate act caused damage to Plaintiffs, Plaintiffs
can only recover damages caused by predicate acts that are part of the ©
pattern of racketeering activity. |

Answer in dollars and cents, if any.

Answer: $__ D

27
Case 4:16-cv-01670 Document 377 Filed-on 03/26/21, in TXSD Page 28 of 48 ‘

Question4a _ - 7
(Misappropriation of Confidential Information)

Did David Kent misappropriate Plaintiffs’ confidential information?
To prove David Kent ‘misappropriated confidential information, -
Plaintiffs must show:

e The existence of confidential information;

e Breach of a confidential relationship or improper discovery of .
confidential information; and

e Use of the confidential information without Plaintiffs’
authorization.

Answer “Yes” or “No.”

Answer: (re

28
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 29 of 48

_ If you answered “Yes” to Question 4a, then answer the following question.
Otherwise, do not answer the following question.

Question 4b .
(Misappropriation Damages)

What sum of money, if any, if paid now in cash, would fairly and
reasonably compensate Plaintiffs for their damages, if any, proximately
caused by misappropriation, if any?

“Proximate cause” ‘means a cause that was a substantial factor in
bringing about an event, and without which cause such event would not
have occurred. In order to be a proximate cause, the. act or omission
complained of must be such that a person using the degree of care required
of him or her would have foreseen that the event, or similar event, might | |
reasonably result therefrom. There may be more than one proximate cause
of an event.

Consider the following elements of damages, if any, and none other.

Do not add any amount for interest on damages, if any.

Answer separately in dollars and cents for damages, if any.

Do not award any amounts for damages resulting from conduct that 7

occurred prior to June 10, 2014.

29
Case 4:16-cv-01670 Document 377 Filed 0n-03/26/21 in TXSD Page 300f48

The value that a reasonably prudent investor would have paid for the
confidential information.
Answer in dollars and cents, if any.

2 206, 370.0

Answer: $_A4, ;

30
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 31 of 48

QO uestion pa
(CFAA Liability)

Did David Kent do any of the following and, as a result, cause damage
or loss to Plaintiffs that, during any one-year period, ageregated at least
$5,000 in value? |

“Damage” means any impairment to the integrity or availability of
data, a program, a system, or information.

“Loss” means any reasonable cost to Plaintiffs of responding to an
offense, conducting a damage assessment, and of restoring the data,

program, system, or information to its condition prior to the offense, and any

revenue lost, costs incurred, or any other consequential damages incurred —

because of interruption of service.

“Computer” means an electronic, magnetic, optical, electrochemical, —

or other high speed data processing device performing logical, arithmetic,
or storage functions, and includes any data storage facility or

communications facility directly related to or operating in. conjunction with

such device, but such term does not include an‘automated typewriter or -

typesetter,.a portable hand held calculator, or other similar device.

31
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 320f48 ~~

“Protected computer” means a computer that is used -in-or affecting o

interstate or foreign commerce or communication, including a computer

located outside the United States that is used in a manner that affects -

interstate or foreign commerce or communication of the United States.

“Exceeding authorized access” means accessing a computer with ©

authorization and using such access to obtain of alter information in the
computer that the accessor is not entitled so to obtain or alter. -

(a) obtain information from any computer used in interstate
commerce by, without authorization, intentionally accessing the
computer, or exceeding authorized access to any. protected
computer?

Answer “Yes” or “No.”

Answer: _ NO

(b) knowingly, and with an intent to defraud, further the intended | 7

fraud. and obtain anything of value by either accessing .a
protected computer or exceeding authorized access. to that
' computer?

Answer “Yes” of “No.”

Answer: N 0

32

tc
: zt, a . : . . ‘
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 33 0f48 ,

 anasab

If you answered “Yes” to Question #8, then answer the following. question.
Otherwise, do not answer the following question.

Question 5b
(CFAA Damages)

What sum of money, if any, if paid now in cash, would fairly and
reasonably compensate Plaintiffs for their damage or loss, if any, by reason
of such conduct?

Consider the following elements of damages, and. none other.

Do not add any amount for interest on damages, if any.

Do not award any amounts for damages resulting from any conduct
that occurred prior to June 10, 2014.

Answer separately in dollars and cents for damages, if any.

(a) Any reasonable cost of remediating any impairment to the
integrity or availability of data, a program, a system, or
information.

Answer in dollars and cents, if any.
Answer: $
(b) Any reasonable costs that Plaintiffs incurred in responding to

David Kent’s conduct; in conducting a damage assessment; or in

33
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 inTXSD Page 34o0f48 |

restoring the program, . data, system, or information to its
condition prior to David Kent's conduct,

“Costs incurred in responding to David Kent’ s conduct” means costs
attributable to identifying and. correcting technology problems resulting
from David Kent's conduct. 7
Answer in dollars and cents, if any.

Answer: $
(c) Any revenue lost, cost incurred, or other consequential damages
incurred because of interruption of service.
Answer in dollars and cents, if any.

Answer: $

34
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 35 0°48.

CLAIMS AGAINST PLAINTIFFS a
~ Question 6a.
(CEAA Liability)

Did Plaintiffs do any of the following and, as a resiilt: cause damage . : |
or loss to Oilpro that, during any one-year period, agpregated at least $5,000 :
in value?

“Damage” means any impairment to the integrity or availability of
data, a program, a system, or information.

“Loss” means any reasonable cost to Oilpro of responding to .an_ -
offense, conducting a damage assessment, and of restoring the data,
program, system, or information to its condition prior to the offense, and any .
revenue lost, costs incurred, or any other consequential damages incurred
because of interruption of service.

“Computer” means an electronic, magnetic, optical, electrochemical,
or other high speed data processing device performing logical, arithmetic, :
or storage functions, and includes any ‘data storage facility or -:-
communications facility directly: related to or operating in conjunction with |
such device, but such term does not include an automated typewriter or :

typesetter, a portable hand held calculator, or other similar device. |

35
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 36 of 48 © :

“Protected computer” means, a computer that is used in or affecting
interstate or foreign commerce or communication, including a computer |
located outside the United States that is used in a mariner that affects
interstate or foreign commerce or communication of the United States.

“Exceeding authorized access” means. accessing a computer with
authorization and using such access to obtain or alter information in the
computer that the accessor is not entitled so to obtain or alter.

(a) obtain information from any computer used in interstate
commerce by, without authorization, intentionally accessing the.
computer, or exceeding authorized access to any protected
computer?

Answer “Yes” or “No.”
Answer: NO

(b) knowingly, and with an intent to defraud, further the. intended
fraud and obtain anything of value by either accessing a
protected computer or exceeding authorized access to that
computer?

Answer “Yes” or “No.”

Answer: NO

36
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 37 of 48,

“©aa bab

If you answered “Yes” to Question @, then answer the following question.
Otherwise, do not answer the following question.

Question6b
(CFAA Damages)

What sum of money, if any, if paid now in cash, would fairly and |
reasonably compensate Oilpro for its damage or loss, if aniy, by reason of:
such conduct?

Consider the following element of damages, and none other.

Do not add any amount for interest on damages, if any.

Answer separately in dollars and cents for damages, if any.

Any reasonable cost Oilpro incurred in responding to’ Plaintiffs’. |
conduct; in conducting a damage assessment; ‘or in restoring the data, :
program, system, or information to its condition prior to Plaintiffs’ conduct.
Answer in dollars and cents, if any.

Answer: §

37
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 38 of 48 ‘

- Question 7a
(Contract)

When Plaintiffs used automated means to obtain members’
information from Oilpro’s website, did Plaintiffs have actual or constructive
knowledge of the Oilpro website's terms and conditions?

Plaintiffs had constructive knowledge of the terms and conditions if
the Oilpro website gave Plaintiffs reasonable notice of those terms and
conditions.

Answer “Yes” or “No.”

Answer: No

38.
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 39 of 48

If you answered “Yes” to Question 7a, then answer the following question.
Otherwise, do not answer the following question. .

_ (Contract Liability)

Did Plaintiffs fail to comply with the Oilpro website terms and
conditions? -
Answer “Yes” or “No.”

Answer:

39
Case 4:16-cv-01670 Document 377. Filed on 03/26/21 in TXSD Page 40 of 48

If you answered “Yes” to Question 7b, then answer the following question.
Otherwise, do not answer the following question.

Question 7c
(Contract Damages)

What sum of money, if any, if paid now in cash, would fairly and.
reasonably compensate Oilpro for its damages, if any, that resulted from |
such failure to comply?

Do not add any amount for interest on damages, if: any.

Answer separately in dollars and cents for damages, if any.

(a) Lost profits proven with reasonable certainty:

Answer in dollars and cents, if any.

Answer: $

(b) The reasonable.costs of investigating and remediating any harm to the
Oilpro website and computer system::

Answer in dollars and cents, if any.

Answer: $

40
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page A1 of 48

(Unfair Competition - Misappropriation: Liability)

Did Rigzone or DHI engage in unfair competition with Oilpro?

Unfair competition occurred if:

(a) Oilpro, through extensive time, labor, skill, and money, had
created a product—either tangible or intangible—that provided some
commercial advantage;

(b) Plaintiffs used the product in competition with Oilpro and
thereby gained a special advantage in that competition (ie., a “free ride”)
because Plaintiffs were burdened with little or none of the expense Oilpro
incurred; and

(c) Oilpro suffered commercial damage as a result.

Answer “Yes” or “No” as to each of the following:
Rigzone: NO. . |
DHI: \\

41
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 42 of 48

If you answered “Yes” to any. part of Question 8a, then answer: the following
question. Otherwise, do not answer the following question.

Question 8b
(Unfair Competition - Misappropriation: Damages)

What sum of money, if | any, if paid now in cash, would fairly and

reasonably compensate Oilpro for its damages, if any, that were proximately
caused by such conduct?
Consider the following elements of damages, if any, and none other.
Do not add any amount for interest on damages, if any.
Answer separately in dollars and cents for damages, if any.
Lost profits proven with reasonable certainty:
Answer in dollars and cents, if any.

Answer: $

42
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 43 of 48

Answer the following question regarding Rigzone and/or DHI only if you answered:
“Yes” to Question No. 8a regarding that party. Otherwise, do not answer: the
following question. |

Question 8c
(Misappropriation: Malice)

Do you find, by clear and convincing evidence, that the harm to Oilpro
resulted from malice?

“Clear and convincing evidence” is the measure or degree of proof that
produces a firm belief or conviction of the truth of the allegations sought to
be established.

“Malice” means a specific intent by Plaintiffs to cause substantial
injury or harm to Oilpro.

Answer “Yes” or “No” as to each.
Rigzone:

DHI:

43
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 44 of 48 °

‘Answer the following question regarding Rigzone and/or DHI only if you anstwered
“Yes” as to Question No. 8c regarding that party. Otherwise, do not answer the
following question. —

(Exemplary Damages) .

What sum of money, if any, if paid now in cash, should be assessed .

against Plaintiffs and awarded to Oilpro as exemplary damages, if any, for

the conduct you found in response to Question No. 8c?

“Exemplary damages” means an amount that you may in. your

discretion award as a penalty or by way of punishment.
Factors to consider in awarding exemplary damages, if any, are —
¢ The nature of the wrong.
¢ The character of the conduct involved.
e The degree of culpability of the plaintiff.
e The situation and sensibilities of the parties concerned.
¢ The extent to which such conduct offends a public sense of justice
and propriety.

e The net worth of Rigzone or DHI.

44
oe 4 :
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 450f48 ,
Answer in dollars and cents, if arty, as to each.

Rigzone: $_

DHI $

45
¢ 8 ,
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD Page 460f48 4.

Question 9
(TUTSA: Bad Eaith)

Did Rigzone and DHI act in bad faith in pursuing their claim for
misappropriation of trade secrets?
Answer “Yes” or “No” as to each of the following.
Rigzone: (Vo

DHL No

46
Case 4:16-cv-01670 Document 377 Filed on 03/26/21 in TXSD_ Page 47 0f 48

It is now your duty to deliberate and to consult with one another in an
effort to reach a verdict. Each of you must decide the case for yourself, but
only after an impartial consideration of the evidence with your fellow jurors.
During your. deliberations, do not hesitate to re-examine your own opinions

and change your mind if you are convinced that you were wrong. But do not
give up on your honest beliefs because the other jurors think differently, or

just to finish the case. |

Pant ter

David Hittner,
United States District Judge

47
Case 4:16-cv-01670 Document 377 ‘Filed on 03/26/21 in TXSD Page 480f48 4 |

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS |
HOUSTON DIVISION |

DHI GROUP, INC. F/K/A DICE
HOLDINGS, INC. AND
RIGZONE.COM, INC,,

Plaintiffs,
V. .
DAVID W. KENT, JR., SINGLE
INTEGRATED OPERATIONS
PORTAL, INC. D/B/A OILPRO
AND OILPRO.COM, ET AL.,

Defendants.

Civil Action No. 16-1670.

 

 

Jury Verdict

We the jury return the foregoing as our unanimous jury verdict.’ —

 

paleo!

48 .
